DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on April 20, 2022 is acknowledged.  The traversal is on the grounds that applicant has amended claim 1 to recite an apparatus reciting additional features that together define a single general inventive concept or special technical feature, which is not disclosed in Herzog.  Additionally, Claim 18 has been amended to essentially include the features added to claim 1 in a method format. In view of these amendments, each of group II, claims 15-17, group III, Claims 18-33, Group IV, Claims 34-35 and Group V, Claim 36, includes all the limitations of apparatus of Claim 1, so as to include  single general inventive concept distinguishing these claims over the cited art.  This is not found persuasive because the special technical feature of: “an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: a desublimation means comprising a surface onto which desublimation of the target compound occurs; an inlet through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means; a target compound recovery region; an outlet through which the target compound leaves the target compound recovery region; and a cooling means that cools the desublimation means; a desublimation region; wherein the desublimation means comprises a continuous path that passes through the cooling means, the desublimation region, and the target compound recovery region and wherein the desublimation means is movable such that the surface continuously circulates between the cooling means and the target compound recovery region, along the path, wherein the desublimation region is an isolated section of the path of the desublimation means, wherein the cooling means cools the desublimation means such that the temperature of the desublimation means in the desublimation region is lower than that in the target compound recovery region, and wherein the flow of gas is in the opposite direction to the direction of movement of the desublimation means. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Herzog et al. (US Pat. No. 5,307,638, hereinafter Herzog). Herzog discloses an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: 
a desublimation means (#4) comprising a surface onto which desublimation of the target compound occurs (see figure 1 below and column 2, lines 14-19); 
an inlet (#2) through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means (#4) (see figure 1 below and column 2, lines 14-19); 
a target compound recovery region (see figure 1 below); 
an outlet (#15) through which the target compound leaves the target compound recovery region (see figure 1 below and column 2, lines 14-39); 
a cooling means (#10) that cools the desublimation means (#4) (see figure 1 below and column 2, lines 43-60); and
a desublimation region (#1) (see figure 1 below);
wherein the desublimation means (#4) comprises a continuous path (#1, #5, #6, #7, #8, #9) that passes through the cooling means (#10), the desublimation region (#1), and the target compound recovery region, and wherein the desublimation means (#4) is movable such that the surface continuously circulates between the cooling means (#10) and the target compound recovery region, along the path (see figure 1 and column 2, lines 14-39)  
wherein the desublimation region (#1) is an isolated section of the path (#1, #5, #6, #7, #8, #9) of the desublimation means (#4) (see figure 1 below), 
wherein the cooling means (#10) cools the desublimation means (#4) such that the temperature of the desublimation means (#4) in the desublimation region is lower than that in the target compound recovery region (see figure 1 below and column 2, line 61 to column 3, line 12; Herzog discloses “…in this process, the waste gas cools off on the shaped objects #4, i.e. desublimation means, to such an extent that the solvents freeze out.  The solvent ice reaches the lower section of the shaped-object reservoir #1 with the shaped objects and melt, since the temperatures are higher there, i.e. temperature in the desublimation region is lower than in the target compound recovery region.”), and 
wherein the flow of gas is in the opposite direction of movement of the desublimation means (#4) (see figure 1 below and column 2, lines 61-66).

    PNG
    media_image1.png
    653
    590
    media_image1.png
    Greyscale


Also, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Baxter et al. (US Pat. Pub. No. 2012/0153514, hereinafter Baxter). Baxter discloses an apparatus (#100) for desubliming a target compound from a first gas mixture (#112) comprising the target compound, comprising: a desublimation means (#119 inside #116) comprising a surface onto which desublimation of the target compound occurs; an inlet through which the first gas mixture (#112) enters the apparatus such that it comes into contact with the surface of the desublimation means (#119 inside #116); a target compound recovery region (#130); an outlet through which the target compound leaves (#131) the target compound recovery region (#130); and a cooling means (#140) that cools the desublimation means (#119); a desublimation region (#118); wherein the desublimation means (#119 inside #116) comprises a continuous path (#118, #122, #132, #140, #120) that passes through the cooling means (#140), the desublimation region (#118), and the target compound recovery region (#130) and wherein the desublimation means (#119 inside #116) is movable such that the surface continuously circulates between the cooling means (#140) and the target compound recovery region (#130), along the path (#118, #122, #132, #140, #120) , wherein the desublimation region (#118) is an isolated section of the path of the desublimation means (#119 inside #116), wherein the cooling means (#140) cools the desublimation means (#119) such that the temperature of the desublimation means (#119) in the desublimation region (#118) is lower than that in the target compound recovery region (#130), and wherein the flow of gas (#112) is in the opposite direction to the direction of movement of the desublimation means (#119) (see figure 1 and paragraphs [0036]-[0038]; Baxter discloses that the process stream 112, i.e. first gas mixture, comes in direct contact with the NVHEL 119, i.e. desublimation means, that is colder than the desublimation temperature of the condensable vapors in the process stream 112, causing heat exchange between the process stream and the NVHEL, and resulting in desublimation of the condensable vapors on the contact surface of NVHEL.  As the condensable vapors desublimate and form solids, light gases in stream 112 separate from the solids and form a light-gas stream 124, which then exits the NVHEL vessel 116 via the light-gas stream outlet 125. A slurry comprising the condensed solids and the NVHEL exits the DCHE vessel 116 through the solids/NVHEL outlet 121 as a slurry stream 122. At this point, a pressurizing pump (not shown) may be incorporated in the process to raise the slurry pressure to arbitrarily high levels, which (a) pressurizes the solid, (b) facilitates the solid-liquid separation in the clarifier, and (c) drives the recirculation of the NVHEL. A solids separation apparatus 130 (e.g., a clarifier) downstream of the solids/NVHEL outlet 121 separates the solids in the slurry stream 122 from the NVHEL, forming a solids stream 131 and a clarified NVHEL stream 132. Since the first gas mixture 112 (process stream) comes in direct contact with the desublimation means (NHVEL 119), and causes heat exchange between the process stream and the first gas mixture, it is reasonably asserted, absent evidence to the contrary, that the cooling means must necessarily cool the desublimation means such that the temperature of the desublimation means in the desublimation region is lower than that in the target compound region, because the slurry comprising condensed solids and NHVEL reach temperature equilibrium during the desublimation, and therefore, the temperature in the target compound recovery region must necessarily be higher than the desublimation means leaving the cooling means).  In view of this, the argument is not considered persuasive and the requirement is still deemed proper and is therefore made FINAL.  
Claim 15-36 have been withdrawn from consideration as being directed to non-elected inventions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Paragraph [0059] of published specification discloses that: “The cooling means may comprise a heat exchanger.”
	Paragraph [0065] of published specification discloses that: “The secondary cooling means may be a heat exchanger.”
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “desublimation means, wherein the desublimation means comprises a continuous path that passes through the cooling means…” in claims 1-3, 6-8 and 10-11. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US Pat. Pub. No. 2012/0153514, hereinafter Baxter).
In regards to Claim 1, Baxter discloses an apparatus (#100, #800) for desubliming a target compound (carbon dioxide) from a first gas mixture (#112, #812) comprising the target compound, comprising: 
a desublimation means comprising a surface (#119 inside #116 in figure 1, #819 inside #816 in figure 8) onto which desublimation of the target compound occurs (see figures 1 and 8, and paragraphs [0036]-[0037]); 
an inlet through which the first gas mixture (#112, #812) enters the apparatus (#100, #800) such that it comes into contact with the surface of the desublimation means (#119 inside #116 in figure 1, #819 inside #816 in figure 8) (see figures 1 and 8, and paragraphs [0036]-[0038]); 
a target compound recovery region (#130, #830) (see figures 1 and 8, and paragraph [0039]); 
an outlet through which the target compound leaves (#131, #831) the target compound recovery region (#130) (see figures 1 and 8, and paragraph [0039]); and 
a cooling means (#140, #840) that cools the desublimation means (#119, #819) (see figures 1 and 8, and paragraphs [0039]); 
a desublimation region (#118, #818) (see figure 1 and paragraphs [0036]-[0037]); 
wherein the desublimation means (#119 inside #116, #819 inside #816) comprises a continuous path (#118, #122, #132, #140, #120 in figure 1, #818, #822, #832, #840, #820 in figure 8) that passes through the cooling means (#140, #840), the desublimation region (#118, #818), and the target compound recovery region (#130, #830) and wherein the desublimation means (#119 inside #116, #819 inside #816) is movable such that the surface continuously circulates between the cooling means (#140, #840) and the target compound recovery region (#130, #830), along the path (#118, #122, #132, #140, #120 in figure 1, #818, #822, #832, #840, #820 in figure 8) (see figures 1 and 8, and paragraphs [0036]-[0039]), 
wherein the desublimation region (#118, #818) is an isolated section of the path of the desublimation means (#119 inside #116, #819 inside #816) (see figures 1 and 8), 
wherein the cooling means (#140, #840) cools the desublimation means (#119, #819) such that the temperature of the desublimation means (#119, #819) in the desublimation region (#118, #818) is lower than that in the target compound recovery region (#130) (see figures 1 and 8, and paragraphs [0037]-[0039]; Baxter discloses that the process stream 112, i.e. first gas mixture, comes in direct contact with the NVHEL 119, i.e. desublimation means, that is colder than the desublimation temperature of the condensable vapors in the process stream 112, causing heat exchange between the process stream and the NVHEL, and resulting in desublimation of the condensable vapors on the contact surface of NVHEL.  As the condensable vapors desublimate and form solids, light gases in stream 112 separate from the solids and form a light-gas stream 124, which then exits the NVHEL vessel 116 via the light-gas stream outlet 125. A slurry comprising the condensed solids and the NVHEL exits the DCHE vessel 116 through the solids/NVHEL outlet 121 as a slurry stream 122. At this point, a pressurizing pump (not shown) may be incorporated in the process to raise the slurry pressure to arbitrarily high levels, which (a) pressurizes the solid, (b) facilitates the solid-liquid separation in the clarifier, and (c) drives the recirculation of the NVHEL. A solids separation apparatus 130 (e.g., a clarifier) downstream of the solids/NVHEL outlet 121 separates the solids in the slurry stream 122 from the NVHEL, forming a solids stream 131 and a clarified NVHEL stream 132. Since the first gas mixture 112 (process stream) comes in direct contact with the desublimation means (NHVEL 119), and causes heat exchange between the process stream and the first gas mixture, it is considered reasonably obvious, absent evidence to the contrary, that the cooling means reasonably cools the desublimation means such that the temperature of the desublimation means in the desublimation region is lower than that in the target compound region, because the slurry comprising condensed solids and NHVEL reach temperature equilibrium during the desublimation, and therefore, the temperature in the target compound recovery region must necessarily be higher than the desublimation means leaving the cooling means), and 
wherein the flow of gas (#112, #812) is in the opposite direction to the direction of movement of the desublimation means (#119, #819) (see figures 1 and 8, and paragraphs [0036]-[0039]).
In regards to Claim 5, Baxter discloses further comprising an outlet through which a second gas mixture (#824, #824a) leaves the apparatus (see figure 8).
In regards to Claim 6, Baxter discloses wherein the outlet extends from the path (#818, #822, #832, #840, #820) of the desublimation means at a location such that at least part of the second gas mixture (#824b) is removed from the path before it reaches the cooling means (#840) (see figure 8).
In regards to Claim 7, Baxter discloses wherein the second gas mixture (#824a) is used to lower the temperature of the desublimation means (#819) once it has been removed from the apparatus (#800) (see figure 8 and paragraph [0070]).
In regards to Claim 8, Baxter discloses wherein the second gas mixture (#824) is expanded (#804 expander) or its pressure is reduced before it is used to lower the temperature of the desublimation means (#819) (see figure 8 and paragraph [0071]).
In regards to Claim 9, Baxter discloses wherein the second gas mixture (#824a) is used in the cooling means (#840) and/or wherein it is used in a secondary cooling means (#814) (see figure 8 and paragraph [0071]).
In regards to Claim 10, Baxter discloses wherein the cooling means (#140, #840) comprises a heat exchanger and/or directly contacting the desublimation means (#119, #819) with a cooled gas (see figures 1 and 8, and paragraphs [0036]-[0037]). 
In regards to Claim 14, Baxter discloses comprising a water removal region in which water is removed from the first gas mixture (#112) (see paragraph [0043]; Baxter discloses an example of heat exchanger #114 including a plurality of heat exchangers #214, #216, #218, #220 and #220.  Process stream #112 is first typically cooled to ambient temperatures using water and/or air in one or more cooling processes.  In a second heat exchanger, process stream #112a is cooled in the second heat exchanger #216 to condense any water vapors that may exist in the process stream #112a to produce a dry process stream #112b. The second heat exchanger can include a separator for removing condensed water #224.  Residual water may be removed using absorption, salt solution, pressurization or other techniques known in the art. Baxter further discloses in paragraph [0083] that methods can include drying the process stream #112 by removing water from the process stream.  This is considered equivalent to comprising a water removal region in which water is removed from the first gas mixture, as claimed by the applicant.).
Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Herzog et al. (US Pat. No. 5,307,638, hereinafter Herzog).
In regards to Claim 1, Herzog discloses an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: 
a desublimation means (#4) comprising a surface onto which desublimation of the target compound occurs (see figure 1 below and column 2, lines 14-19); 
an inlet (#2) through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means (#4) (see figure 1 below and column 2, lines 14-19); 
a target compound recovery region (see figure 1 below); 
an outlet (#15) through which the target compound leaves the target compound recovery region (see figure 1 below and column 2, lines 14-39); 
a cooling means (#10) that cools the desublimation means (#4) (see figure 1 below and column 2, lines 43-60); and
a desublimation region (#1) (see figure 1 below);
wherein the desublimation means (#4) comprises a continuous path (#1, #5, #6, #7, #8, #9) that passes through the cooling means (#10), the desublimation region (#1), and the target compound recovery region, and wherein the desublimation means (#4) is movable such that the surface continuously circulates between the cooling means (#10) and the target compound recovery region, along the path (see figure 1 and column 2, lines 14-39)  
wherein the desublimation region (#1) is an isolated section of the path (#1, #5, #6, #7, #8, #9) of the desublimation means (#4) (see figure 1 below), 
wherein the cooling means (#10) cools the desublimation means (#4) such that the temperature of the desublimation means (#4) in the desublimation region is lower than that in the target compound recovery region (see figure 1 below and column 2, line 61 to column 3, line 12; Herzog discloses “…in this process, the waste gas cools off on the shaped objects #4, i.e. desublimation means, to such an extent that the solvents freeze out.  The solvent ice reaches the lower section of the shaped-object reservoir #1 with the shaped objects and melt, since the temperatures are higher there, i.e. temperature in the desublimation region is lower than in the target compound recovery region.”), and 
wherein the flow of gas is in the opposite direction of movement of the desublimation means (#4) (see figure 1 below and column 2, lines 61-66).

    PNG
    media_image1.png
    653
    590
    media_image1.png
    Greyscale

	In regards to Claims 2-3, Herzog discloses wherein the desublimation means (#4) comprises a granular material, wherein the granular material comprises a plurality of balls, wherein the balls are ceramic or metallic (see figure 1 and column 1, lines 30-34).
	In regards to Claim 12, Herzog discloses wherein the conditions of the target compound recovery region are such that the target compound leaves the target compound recovery region as a liquid (see figure 1 and column 2, line 68 to column 3, line 6; Herzog discloses the solvent ice reaches the lower section, i.e. target compound recovery region, of the shaped-object reservoir #1 together with the shaped objects and melts, since the temperatures are higher there.  The melted ice drips down together with the condensate which has formed in the lower section of the device and is then carried off to the outside of through the drain #15, i.e. outlet through which the target compound leaves the target compound recovery region.  Therefore, it is asserted, absent evidence to the contrary, that the conditions of the target recovery region are such that the target compound leaves the target compound recovery region as a liquid, as claimed by the applicant.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Steigman, F. (US Pat. No. 4,769,054, hereinafter Steigman).
In regards to Claim 11, Baxter discloses the apparatus as recited in claim 1, but fails to disclose wherein the desublimation means comprises a secondary path that provides additional cooled desublimation means to a point on the path of the desublimation means after the desublimation means has circulated through the cooling means. 
However, Steigman teaches an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: 
a desublimation means comprising a surface (#24 chilled liquid inside spray tower #10) onto which desublimation of the target compound occurs (see figure 1 and column 6, lines 22-31); 
an inlet (process gas #32 in) through which the first gas mixture (#32) enters the apparatus such that it comes into contact with the surface of the desublimation means (#24, #12 pool is formed comprising slurry of contacting liquid and frozen vapor) (see figure 1 and column 6, lines 22-31); 
a target compound recovery region (#16 separator) (see figure 1 and column 6, lines 47-53); 
an outlet (#40 solidified volatiles stream) through which the target compound leaves the target compound recovery region (#16 separator) (see figure 1 and column 6, lines 47-51); 
a cooling means (#14 coil with liquid cryogen #20) that cools the desublimation means (#24, #12) (see figure 1 and column 6, lines 31-44); and
a desublimation region (#1) (see figure 1 below);
wherein the desublimation means (#24) comprises a continuous path that passes through the cooling means (#14), the desublimation region (#10), and the target compound recovery region (#16), and wherein the desublimation means (#24) is movable such that the surface continuously circulates between the cooling means (#14) and the target compound recovery region (#16), along the path (see figure 1 and column 6, lines 22-56),
wherein the desublimation region (#10) is an isolated section of the path of the desublimation means (#24) (see figure 1), 
wherein the cooling means (#14) cools the desublimation means (#24), and wherein the flow of gas is in the opposite direction of movement of the desublimation means (#24) (see figure 1 and column 6, lines 22-31; Steigman discloses wherein process gas #32 containing the warm melting point vapor is fed into the spray tower 10, wherein it is directly contacted by chilled liquid #24 impinged upon the process gas from the spray nozzles #30 in counter-current flow.).
Steigman further discloses wherein the desublimation means (#24) comprises a secondary path that provides additional cooled desublimation means (chilled liquid makeup) to a point on the path of the desublimation means (#24) after the desublimation means (#24) has circulated through the cooling means (#14) (see column 8, lines 14-17; Steigman discloses a contacting liquid level control system is required for continuous operation to replace contacting chilled liquid lost with the separated solidified warm melting point vapors #40).
It would have been obvious by one of ordinary skill in the art to before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Baxter by further having the desublimation means to further comprise a secondary path that provides additional cooled desublimation means to a point on the path of the desublimation means after the desublimation means has circulated through the cooling means, as claimed by the applicant, with a reasonable expectation of success, as Steigman teaches a contacting liquid level control system for maintaining continuous operation to replace contacting chilled liquid lost with the separated solidified warm melting point vapors, in order to maintain continuous process efficiency and avoid unnecessary maintenance interventions (see column 8, lines 14-17).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog.
In regards to Claim 13, Herzog discloses the apparatus as recited in claim 1.  Although Herzog is silent in regards to wherein the pressure and temperature of the target compound recovery region is maintained at levels at which the target compound is liquid, Herzog clearly discloses that the temperature in the target recovery region is one such that the target compound leaving the target compound recovery region is liquid.  Further, Herzog discloses a substantially the same apparatus and having a similar target recovery region, as claimed by the applicant.  Therefore, it is within one skilled in the art to maintain the temperature and pressure within the target compound recovery region at optimum values or levels, in order to obtain a desired end-result through routine experimentation, such as for maintaining the target compound in liquid state, as it has been held that the optimization of a result-effective variable is within one skilled in the art and is considered prima facie obvious.  See MPEP 2144.05. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759